PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/369,911
Filing Date: 29 Mar 2019
Appellant(s): GUNAJI et al.



__________________
Chad M. Dougherty
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 26. 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated August 2, 2021 from which the appeal is taken have been modified by the Response After Final Action dated August 20, 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kawahara et al, US Patent Application Publication 2005/0249876 A1.
Kawahara et al teaches:
Regarding claim 1, 7, and 14, an apparatus for processing a semiconductor substrate 102, comprising: a process chamber 101 defining a process volume; a substrate support 102 disposed in the process volume; a lid assembly 113 coupled to the chamber opposite the substrate support; a process fluid delivery system coupled to the process chamber 101, the process fluid delivery system having a plurality of process fluid sources 106a-c, 109a-c, a plurality of three-way valves 610a-c, 613a-c, 108a-c, 111a-c, and consisting of one three-way valve 610a-c, 613a-c per process fluid source 

Regarding claims 3, 9 and 17, the first three-way valve 610a is coupled to a process fluid source conduit 107a configured to deliver a first process fluid.  
Regarding claims 4, 10, and 18, the second three-way valve 610b is coupled to a second process fluid source conduit 107b configured to deliver a second process fluid.  
Regarding claims 5 and 11, the third three-way valve 610c is coupled to a third process fluid source conduit 107c configured to deliver a third process fluid.  
Regarding claims 12 and 19, the fourth three-way valve 613a is coupled to a fourth process fluid source conduit 110a configured to deliver a fourth process fluid. 
Regarding claims 3-6, 8-13, and 16-19 the specific processing fluid supplied to a specific valve is an intended use of the apparatus. Kawahara et al teaches the use of tetraethoxysilane and oxygen, and silane and nitrous oxide are well known in the art. Tetraethoxysilane, silane, oxygen, and nitrous oxide are commonly used as process fluids. It has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. Kawahara et al teaches all of the claimed structure 
Regarding claim 15, a remote plasma source 112 in fluid communication with the process volume.  
Alternately, if it is held that claims 1, 7, and 14 require only a single three-way valve with each source and the three-way valves 108a-c, 111a-v between the conduits 611a-c, 614a-c and the first process fluid conduit 105a and the second process fluid conduit 105b are excluded by the claim language, then, it has been held that an omission of an element and its function is obvious if the function of the element is not desired. (See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed remove the undesired second three-way valves 108a-c, 111a-c of Kawahara et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al, US Patent Application Publication 2005/0249876 A1, in view of Masuda, US Patent Application Publication 2009/0117746 A1.
Kawahara et al was discussed above.
Kawahara et al differs from the present invention in that Kawahara et al does not teach that the first process fluid conduit is configured to deliver a first process fluid to an area of the process volume adjacent to a center region of the substrate support, and the second process fluid conduit is configured to deliver a second process fluid to an area of the process volume adjacent to an edge of the substrate support.

The motivation for moving the first process fluid conduit of Kawahara et al adjacent to a center region of the substrate support, and moving the second process fluid conduit of Kawahara et al adjacent to an edge of the substrate support is to provide an alternate and equivalent process fluid conduit arrangement as taught by Masuda. Furthermore, it was held that the rearrangement of parts is obvious (see In re Japikse 86 USPQ 70).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to move the first fluid conduit of Kawahara et al adjacent to a center region of the substrate support, and move the second process fluid conduit of Kawahara et al adjacent to an edge of the substrate support.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al, US Patent Application Publication 2005/0249876 A1, in view of Eguchi et al, US Patent 5,164,363.
Kawahara et al is discussed above.
Kawahara et al differs from the present invention in that Kawahara et al does not teach only one three-way valve per process fluid source.
Eguchi et al teaches a plurality of sources (first source 21, 31, 41; second source 21, 32, 42; third source 21, 33, 43; fourth source 22, 34) each having only one three-
The motivation for removing the second three-way valve of Kawahara et al is to provide alternate valving for the process fluid delivery system of Kawahara et al as taught by Eguchi et al. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to remove the second three-way valve of Kawahara et al as taught by Eguchi et al.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al and Eguchi et al as applied to claims 1-19 above, and further in view of Masuda, US Patent Application Publication 2009/0117746 A1. 
Kawahara et al and Eguchi et al differ from the present invention in that they do not teach that the first process fluid conduit is configured to deliver a first process fluid to an area of the process volume adjacent to a center region of the substrate support, and the second process fluid conduit is configured to deliver a second process fluid to an area of the process volume adjacent to an edge of the substrate support.
Masuda teaches first process fluid conduit 64a is configured to deliver a first process fluid to an area of the process volume adjacent to a center region of the substrate support 6, and the second process fluid conduit 64b, 76 is configured to 
The motivation for moving the first process fluid conduit of Kawahara et al and Eguchi et al adjacent to a center region of the substrate support, and moving the second process fluid conduit of Kawahara et al and Eguchi et al adjacent to an edge of the substrate support is to provide an alternate and equivalent process fluid conduit arrangement as taught by Masuda. Furthermore, it was held that the rearrangement of parts is obvious (see In re Japikse 86 USPQ 70).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to move the first fluid conduit of Kawahara et al and Eguchi et al adjacent to a center region of the substrate support, and move the second process fluid conduit of Kawahara et al and Eguchi et al adjacent to an edge of the substrate support.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. The rejections of claims 1-20 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been withdrawn. 
(2) Response to Argument
In regard to the arguments directed to the rejection of claims 1-19 under 102(a)(1) as anticipated by Kawahara et al, US Patent Application Publication 2005/0249876 A1, the Examiner disagrees for the following reasons:
As noted by the Applicant, “the transitional phrase ‘consisting of’ excludes any element, step, or ingredient not specified in the claim” (MPEP 2111.03.11). Furthermore, “when the phrase ‘consists of appears in a clause of the body of a 
Looking more closely at the claim language itself, specifically, “the process fluid delivery system having a plurality of process fluid sources and a plurality of three-way valves, and consisting of one three-way valve per process fluid source, wherein the process fluid delivery system includes:” it is clear that the process fluid delivery system has a plurality of three-way valves. The exact number of three-way valves is open. Later in the claim, 3 three-way valves are specifically 
The claim language “process fluid source” is defined in the specification and claims as being a process fluid source (see elements 112, 114, 116, and 118 of Figure 1) and is generally a vaporizer or gas tank that supplies a process gas, all of which are well known in the art. The process fluid sources are part of the fluid delivery system (see claims and element 100 of Figure 1). The fluid delivery system is a series of pipes and other devices that connects and controls the flow of process gas from the process fluid source to the process fluid conduit. These pipes and other devices include stop valves, flow controllers, filters, sensors, and heaters etc., all of which are well known in the art and generally ignored in patent applications because of their number, well known nature, and the schematic nature of the drawings. Applicant, in the present arguments, infers that there can only be one three-way valve for each branch of the fluid delivery system and nothing else but conduits, and points out any element (such as the isolation valves 302, 304, or 605a-605c that are normally open Paragraphs 0054, 0073) that are shown in the drawings of Kawahara et al. However, the claim language does not support this inference. The open language allows for isolation valves 
In regard to the arguments directed to the rejection of claims 1-19 in the alternative, under 35 U.S.C. 103 as obvious over Kawahara et al, US Patent Application Publication 2005/0249876 A1, the Examiner disagrees for the following reasons:
MPEP 2144.01.II.A states an omission of an element and its function is obvious if the function of the element is not desired. In this case, the element that is omitted is the second three-way valves 108a-c, 111a-c. Their function is to control the flow of the process fluid source gas from the first, third and fifth conduits into the process fluid conduit; control the flow carrier gas into the process fluid conduit; and control the flow of the carrier gas to purge the process fluid source gas from the first-sixth conduits and into the divert conduit. Applicant does not desire or required the function of the second three-way valves 108a-c, 111a-c, thus it would have been obvious to remove the second three-way valves 108a-c, 111a-c in the apparatus of Kawahara et al.
The argument directed to MPEP 2144.01.II.B is moot. MPEP 2144.01.II.B is directed to a removal of a part without the loss of its function and is a way to show that the invention is nonobvious. 
The specification provides no evidence to support the claim of unexpected results. In paragraph 27, the Applicant specifically teaches “Thus, dead space between the valves is eliminated to reduce the probability of particle generation in the dead space. As a result, a reduction in particle exposure to substrates 
In regard to the arguments directed to the rejection of claim 20 under 103 in view of Kawahara et al and Masuda et al, the Examiner disagrees. The arguments directed to Kawahara et al are discussed above. Applicant has not provided any specific arguments directed to the rejection of claim 20 other than those noted above.
In regard to the arguments directed to the rejection of claims 1-19 under 103 in view of Kawahara et al and Eguchi et al, the Examiner disagrees for the following reasons:
As taught by Eguchi et al, “The inert gas coming from the high-pressure container 21 is supplied to source containers 41, 42 and 43 via flow controller 31, 32 and 33” (Column 5 lines 8-11), and “When an inert gas is supplied to the source containers 41, 42 and 43, then the organic metal is extracted, as feed gas, out of these containers and admitted into the reactor 10 via three-way valves 51, 52 and 53” (Column 5 lines 22-25). Thus the flow controllers 31, 32, and 33 are part of the process fluid sources (first source 21, 31, 41; second source 21, 32, 42; third source 21, 33, 43; fourth source 22, 34) and Eguchi et al teaches one three-way valve per process fluid source. 
As noted above, Applicant, in the present arguments, infers that there can only be one three-way valve for each branch of the fluid delivery system and 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Jeffrie R Lund/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        
Conferees:
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.